 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Central Arizona Water Conservation District,       No. CV-18-00724-PHX-DLR
10                  Plaintiff,                          ORDER
11   v.
12   United States Army Corps of Engineers,
13                  Defendant.
14
15
            On March 1, 2019, the Court issued an order granting Defendant United States
16
     Army Corps of Engineers’ (“Corps”) motion to dismiss. (Doc. 33.) Plaintiff Central
17
     Arizona Water Conservation District (“District”) has filed a motion for reconsideration of
18
     that order pursuant to Local Rule of Civil Procedure 7.2. (Doc. 35.) For reasons stated
19
     below, the motion is denied.
20
     I. Legal Standard
21
            Motions for reconsideration should be granted only in rare circumstances.
22
     Defenders of Wildlife v. Browner, 909 F. Supp. 1342, 1351 (D. Ariz. 1995). Mere
23
     disagreement with a previous order is an insufficient basis for reconsideration. See Leong
24
     v. Hilton Hotels Corp., 689 F. Supp. 1572, 1573 (D. Haw. 1988).               A motion for
25
     reconsideration ordinarily will be denied “absent a showing of manifest error or a showing
26
     of new facts or legal authority that could not have been brought to its attention earlier with
27
     reasonable diligence.” LRCiv 7.2(g). Further, the motion must “point out with specificity
28
     the matters that the movant believes were overlooked or misapprehended by the Court, any
 1   new matters being brought to the Court’s attention for the first time and the reasons they
 2   were not presented earlier, and any specific modifications being sought in the Court’s
 3   Order.” Id. Finally, “[n]o motion for reconsideration . . . may repeat any oral or written
 4   argument made by the movant in support of or in opposition to the motion that resulted in
 5   the Order.” Id. The court may deny a motion for reconsideration if it fails to comply with
 6   these rules. Id.
 7   II. Discussion
 8          The District’s argument for reconsideration is two-fold. First, the District contends
 9   that the Court took an unduly narrow view of the continuing harm caused by the Corps’
10   Alamo Dam Flushing Release (“Release”). (Doc. 35 at 1-3.) Next, the District challenges
11   the Court’s ruling that this case does not meet the “capable of repetition yet evading
12   review” exception to the mootness doctrine. (Id. at 1-2.)
13          A. Continuing Harm
14          The District contends that the Court’s view of the alleged continuing harm—
15   increased turbidity—was too narrow, and that the Court should have considered other
16   harms, such as degradation of water quality, decrease in effectiveness of recharge project
17   operation and municipal water delivery, and harm to Central Arizona Project’s (“CAP”)
18   infrastructure.1 (Doc. 35 at 3-4.) The District also contends that its “curtailment of
19   pumping” imposed significant financial burdens. (Id. at 4.) These arguments merely repeat
20   those made in the District’s opposition to the motion to dismiss. (See, e.g., Doc. 30 at 4
21   (“increased turbidity levels from sediments discharged from the river have an almost
22   immediate and adverse impact on CAP infrastructure, source water quality, recharge
23   project operation, and municipal water deliveries and uses”); 7 (“interruption in pumping .
24   . . had significant consequences” for the District).) “A motion for reconsideration is an
25   inappropriate vehicle to ask the Court to rethink what the Court has already thought
26          1
               None of these alleged harms are “continuing” given that they are derivative of
     increased turbidity levels (see, e.g., Doc. 1 ¶ 30), the post-Release turbidity level neither
27   reached nor surpassed the threshold limit at the Mark Wilmer Pumping Plant’s (“Pumping
     Plant”) intake, the turbidity level has since dissipated to pre-Release levels, and the District
28   preemptively shut down its plant.


                                                  -2-
 1   through—rightly or wrongly.” Mix v. Asurion Ins. Servs. Inc., No. CV-14-02357-PHX-
 2   GMS, 2017 WL 131566, at *1 (D. Ariz. Jan. 1, 2017). Local Rule 7.2(g)(1) makes clear
 3   that “[n]o motion for reconsideration of an Order may repeat any oral or written argument”
 4   and the “[f]ailure to comply with this subsection may be grounds for denial of the motion.”
 5          B. Mootness Exception
 6          The District also seeks reconsideration of the Court’s ruling that the Release did not
 7   meet the capable of repetition but evading review exception to mootness.                The
 8   repetition/evasion exception applies where “(1) the challenged action is in its duration too
 9   short to be fully litigated prior to cessation or expiration, and (2) there is a reasonable
10   expectation that the same complaining party will be subject to the same action again.” Fed.
11   Elec. Comm’n v. Wisc. Right to Life, Inc., 551 U.S. 449, 462 (2007). The District asks for
12   reconsideration as to the Court’s findings on both prongs.
13          With respect to the first prong, the District challenges the Court’s finding that the
14   District “made no effort to stay the matter pending appeal.” (Doc. 35 at 5.) The District
15   does not contest the Court’s finding that it made no such an effort. Instead, the District
16   argues that the Court misstated the amount of time between the Court’s order denying its
17   TRO and the start of the Release. (Id.) The District is correct that the Court orally denied
18   the District’s TRO on March 9, 2017, and the Release commenced on March 12, 2017.
19   The District, however, offers no authority or explanation why, even with this shorter time-
20   frame, they could not seek a stay pending appeal. The District also argues that the Court
21   erred in finding that the Release was “not inherently of a short duration.” (Id. at 5-6.) In
22   support, the District relies on the same cases and arguments it raised in opposition to the
23   motion to dismiss. (Compare Doc. 30 at 14-15 with Doc. 35 at 5-6.)
24          With respect to the second prong, the District argues that the Court erred in finding
25   that it was “unpersuaded that something will occur again simply because it has occurred
26   before.” (Doc. 33 at 8.) In support, the District argues that such a finding is contrary to
27   Ninth Circuit law. (Doc. 35 at 7 (citing cases).) Again, this is merely a restatement of the
28   District’s argument in opposition to the motion to dismiss. (Doc. 30 at 15.) The Court


                                                 -3-
 1   maintains, as it did at in its prior order, the cited authority does not compel the Court to
 2   find a sufficient likelihood of repetition under the circumstances in this case. (Doc. 33 at
 3   8-9). A party’s “dissatisfaction or disagreement is not a proper basis for reconsideration[.]”
 4   Ellsworth v. Prison Health Servs. Inc., No. 11-CV-8070-PCT-MEA, 2013 WL 1149937,
 5   at *2 (D. Ariz. Mar. 20, 2013). Accordingly,
 6          IT IS ORDERED that the District’s motion for reconsideration (Doc. 35) is
 7   DENIED.
 8          Dated this 24th day of April, 2019.
 9
10
11
12
                                                    Douglas L. Rayes
13                                                  United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -4-
